UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6093



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


DONALD RAY BARBER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
District Judge. (3:93-cr-00124-FDW-1; 3:07-cv-00454-FDW)


Submitted:   May 22, 2008                     Decided:   May 29, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Donald Ray Barber, Appellant Pro Se. Gretchen C.F. Shappert, United
States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Donald Ray Barber appeals from the denial of his motion

for reduction of sentence.         We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the     district       court.        United      States      v.    Barber,        Nos.

3:93-cr-00124-FDW-1, 3:07-cv-00454-FDW (W.D.N.C. Oct. 25, 2007).

In addition, we decline to consider the claim raised by Barber for

the first time on appeal.          See Muth v. United States, 1 F.3d 246,

250 (4th Cir. 1993).           We dispense with oral argument because the

facts   and    legal    contentions     are     adequately    presented      in   the

materials     before     the    court   and     argument   would    not   aid     the

decisional process.



                                                                          AFFIRMED




                                        - 2 -